Case 1:19-cv-24249-KMW Document 51 Entered on FLSD Docket 01/30/2020 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-CV-24249-KMW
UNITED STATES OF AMERICA,

Plaintiff,
vs.

APPROXIMATELY $5,999,710.00 IN U.S.
CURRENCY SEIZED ON OR ABOUT
DECEMBER 19, 2017,

APPROXIMATELY $35,488,967.72 IN U.S.
CURRENCY SEIZED ON OR ABOUT
JANUARY 8, 2018,

APPROXIMATELY $4,096,989.74 IN U.S.
CURRENCY RECOVERED ON OR ABOUT
JULY 17, 2018, and

ALL ASSETS ON DEPOSIT IN ACCOUNT
NUMBER Z1ULD767 AT VALBURY CAPITAL,
LTD. INLONDON, UNITED KINGDOM,

Defendants /n Rem.
/

ORDER OF FORFEITURE BY DEFAULT JUDGMENT

THIS CAUSE is before the Court upon motion of the United States of America (the
“United States”) for entry of an Order of Forfeiture by Default Judgment against the above-
captioned Defendants In Rem. Being fully advised in the premises and based on the
United States’ Motion for Entry of Order of Forfeiture by Default Judgment Pursuant to
Fed. R. Civ. P. 55(b)(2) (DE 50, the “Motion”), and Memorandum of Law in Support
Thereof, the record in this matter, and for good cause shown thereby, the Court finds as
follows:

1. On October 15, 2019, the United States filed a Verified Complaint for
Case 1:19-cv-24249-KMW Document 51 Entered on FLSD Docket 01/30/2020 Page 2 of 5

Forfeiture In Rem (‘Verified Complaint”) alleging that the following assets (collectively,
the “Defendant Assets”), among others, were subject to forfeiture to the United States
pursuant to 18 U.S.C. § 981(a)(1)(A),(C) and the procedures set forth in Rule G of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions
(“Supplemental Rules”), and the Federal Rules of Civil Procedure:
a. A total of approximately $45,585,667.46 in U.S. currency in the
custody of the UNITED STATES, which includes:
i. Approximately $5,999,710.00 in U.S. currency seized on or
about December 19, 2017;
ii. Approximately $35,488,967.72 in U.S. currency seized on or
about January 8, 2018; and
itt, Approximately $4,096,989.74 in U.S. currency recovered on
or about July 17, 2018: and
b. All assets on deposit in account number Z1ULD767 at Valbury
Capital Ltd. in London, UNITED KINGDOM.
Verified Compl. (DE 1).

2. The United States published notice of this action on an official internet
government site for at least thirty (30) consecutive days beginning on November 7, 2079,
and ending on December 6, 2019, as required by Rule G(4)(a)(iv)(C) of the Supplemental
Rules. See Declaration of Publication (DE 44).

3. On November 4, 2019, in accordance with Rule G(4)(b) of the Supplemental
Rules, the Government sent notice of the instant civil forfeiture action and a copy of the

complaint to potential claimants to the Defendants Assets, including to counsel for Villa
Case 1:19-cv-24249-KMW Document 51 Entered on FLSD Docket 01/30/2020 Page 3 of 5

del Riposo S.A., Miglior Investments, S.A., Treasure Trail, S.A. and Gestiones Paraiso,
S.A., and to counsel for Carmelo Urdaneta Aqui. See Exhibit A, ECF No. 48-1; Exhibit
C, ECF No. 48-3. Counsel received such direct notice on November 5, 2019. See Exhibit
B, ECF No. 48-2; Exhibit D, ECF No. 48-4. The notice informed counsel of the obligation
to file verified claims in these civil forfeiture proceedings within at least 35 days after notice
is sent. See Exhibit A, ECF No. 48-1; Exhibit C, ECF No. 48-3.

4, To date, no claims have been filed for the Defendant Assets, and the time
for doing so has expired.

5. On January 28, 2020, a Default by Clerk, pursuant to Fed. R. Civ. P. 55(a),
was entered against the Defendant Assets. Clerk’s Default, ECF No. 49. The United
States filed this Motion on the day after the entry of the Clerk's Default.

THEREFORE, the United States’ Motion for Entry of Order of Forfeiture by Default
Judgment (DE 50) Pursuant to Fed. R. Civ. P. 55(b)(2) is GRANTED, and itis ORDERED
AND ADJUDGED that:

1. Default judgment is entered in favor of the United States and against the
following property, and against all other persons for failure to timely plead, answer, or
otherwise defend:

a. A total of approximately $45,585,667.46 in U.S. currency in

the custody of the UNITED STATES, which includes:
i. Approximately $5,999,710.00 in U.S. currency seized

on or about December 19, 2017;
ii. Approximately $35,488,967.72 in U.S. currency seized

on or about January 8, 2018; and
Case 1:19-cv-24249-KMW Document 51 Entered on FLSD Docket 01/30/2020 Page 4 of 5

iii. Approximately $4,096,989.74 in U.S. currency
recovered on or about July 17, 2018; and
b. All assets on deposit in account number Z1ULD767 at Valbury
Capital Ltd. in London, UNITED KINGDOM.
2. The following property (collectively, the “Defendant Assets’) is forfeited to
the United States of America:
a. A total of approximately $45,585,667.46 in U.S. currency in
the custody of the UNITED STATES, which includes:
i. Approximately $5,999,710.00 in U.S. currency seized
on or about December 19, 2017;
il. Approximately $35,488,967.72 in U.S. currency seized
on or about January 8, 2018; and
iii. Approximately $4,096,989.74 in U.S. currency
recovered on or about July 17, 2018; and
b. All assets on deposit in account number Z1ULD767 at Valbury
Capital Ltd. in London, UNITED KINGDOM.
3. Any duly authorized law enforcement official, may seize, take possession,
and dispose of the forfeited property according to law.
4. The Court shall retain jurisdiction in this matter for the purpose of enforcing
this

Order.
Case 1:19-cv-24249-KMW Document 51 Entered on FLSD Docket 01/30/2020 Page 5of 5

DONE AND ORDERED in Chambers at Miami, Florida, this 7 tay of January,

2020.

fn
KATHLEEN WILLIAMS
UNITED STATES DISTRICT JUDGE
